
	
		I
		112th CONGRESS
		1st Session
		H. R. 3054
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Lewis of Georgia
			 (for himself, Ms. Jackson Lee of
			 Texas, Mr. Rangel,
			 Mr. Grijalva,
			 Ms. Norton,
			 Mr. Meeks,
			 Mr. Filner,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Mr. McDermott,
			 Mr. Stark,
			 Ms. Lee of California,
			 Ms. Moore,
			 Mr. McGovern,
			 Mr. Gutierrez,
			 Mr. Payne,
			 Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Rush, Mr. Cummings, Mr.
			 Conyers, Mr. Honda, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To authorize the Attorney General to award grants to
		  eligible entities to prevent or alleviate community violence by providing
		  education, mentoring, and counseling services to children, adolescents,
		  teachers, families, and community leaders on the principles and practice of
		  nonviolence.
	
	
		1.Short titleThis Act may be cited as the
			 Securing American Families by
			 Educating and Training Youth (SAFETY) Through Nonviolence Act of
			 2011.
		2.Grants to educate
			 Americans about the principles of nonviolence
			(a)GrantsThe
			 Attorney General may make grants to eligible entities to prevent or alleviate
			 the effects of community violence by providing education, mentoring, and
			 counseling to youth regarding the principles and application of nonviolence in
			 conflict resolution.
			(b)PriorityIn
			 awarding grants under this section, the Attorney General shall give priority to
			 applicants that agree to use the grant in 1 or more eligible urban, rural,
			 Tribal, and suburban communities that can certify—
				(1)an increase in
			 community, especially youth violence; and
				(2)lack the monetary
			 or other resources to address violence prevention.
				(c)LimitationThe
			 Attorney General may not make a grant to an eligible entity under this section
			 unless the entity agrees to use not more than 40 percent of such grant for
			 nonviolence-prevention education and program development.
			(d)DefinitionsIn this section, the term eligible
			 entity means a State or local government entity, educational
			 institution, nonprofit, or faith-based organization.
			(e)Authorization of
			 AppropriationsTo carry out this section, there is authorized to
			 be appropriated $5,000,000 for each of the fiscal years from 2012 through
			 2017.
			
